BARFIELD, Judge.
The petitioner seeks a writ of common law certiorari to review an order of the circuit court dismissing the appeal of his conviction for driving under the influence (DUI). We find that, under the particular circumstances of this criminal case, dismissal of the appeal was too harsh a sanction and that the order therefore constitutes a departure from the essential requirements of law. See Krebs v. State, 588 So.2d 38 (Fla. 5th 1991), rev. denied, State v. Krebs, 599 So.2d 658 (Fla.1992). See also Kuznik v. State, 604 So.2d 37 (Fla. 2d DCA 1992); Hamilton v. State, 573 So.2d 109 (Fla. 4th DCA 1991).
The petition for writ of certiorari is GRANTED and the order dismissing the appeal is QUASHED.
BOOTH and ALLEN, JJ., concur.